Citation Nr: 0908817	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.

4.  Entitlement to a rating in excess of 10 percent for DJD 
of the left knee.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1960 to April 1963.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The Veteran 
testified at a Travel Board hearing before the undersigned in 
July 2007; a transcript of the hearing is of record.

By a July 2007 statement, the Veteran raised claims of 
service connection for bilateral ankle, calf and foot 
disabilities, to include as secondary to service-connected 
knee disabilities.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The issues of entitlement to increased ratings for DJD of the 
right knee and DJD of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived 
bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.

3.  It is not shown that at any time during the appeal period 
the Veteran had hearing acuity worse than Level I in either 
ear.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code (Code) 6260 (2008).

2.  A compensable rating for bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the matters of the ratings for bilateral hearing 
loss disability and tinnitus, the appeal is from the initial 
ratings assigned with awards of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, statutory notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess/Hartman, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran is exercising his right 
to appeal the ratings assigned.  A March 2006 statement of 
the case (SOC) properly provided the Veteran with notice of 
the criteria for rating hearing loss and tinnitus, and 
further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current ratings were assigned.  The Veteran has had 
opportunity to respond.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  VA's 
duty to notify is met.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for a VA examination in July 
2005.  He testified at a Travel Board hearing in July 2007.  
Evidentiary development is complete.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of these claims.

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Tinnitus

The Veteran has requested an increased rating for his 
service-connected tinnitus, to include the assignment of a 
separate rating for each ear.  See statements received in 
October and November 2005.

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the Veteran's claim was filed after 
that date), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2008).

In the case at hand, a September 2005 rating decision granted 
service connection for tinnitus, assigning a 10 percent 
rating therefor, effective July 17, 2005.

The relevant medical evidence of record consists of a July 
2005 VA audiological examination report, which found that the 
Veteran suffers from constant bilateral tinnitus.

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in 38 C.F.R. § 4.85, table VI, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
on pure tone audiometry testing.  The numeric designation of 
impaired efficiency (I through XI) are determined for each 
ear by intersecting the horizontal row for the percentage of 
discrimination and the vertical column for pure tone decibel 
loss; thus, for example, with a percent of discrimination of 
70 and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The numeric designations are 
then applied to 38 C.F.R. § 4.85, table VII to determine the 
appropriate rating.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b). 

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

On the authorized VA audiological evaluation in July 2005, 
the Veteran complained of difficulty hearing in most 
situations, requiring him to ask others to repeat themselves.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
55
LEFT
40
45
50
55
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.

During the July 2007 Travel Board hearing, the Veteran 
testified that his hearing loss disability interfered with 
his everyday life.  Specifically, he complained that it was 
difficult to understand his grandchildren.

The official VA audiometric study of record produced findings 
of hearing acuity that warrant only a noncompensable rating.  
Specifically, findings on July 2005 examination established 
that (see Table VI) the Veteran had Level I hearing acuity in 
the right ear and Level I in the left ear.  Under Table VII, 
when there is Level I hearing acuity in each ear a 0 percent 
rating is to be assigned.  The noncompensable rating assigned 
for the period of the appeal reflects the greatest degree of 
disability objectively shown (by official audiometry) during 
that period.  See Fenderson, supra; see Lendenmann, supra.  

In addition, the Board finds that the July 2005 VA 
examination is adequate for rating purposes.  The examiner 
reviewed the Veteran's claims file, noted that the Veteran 
experienced hearing difficulty, especially in conversations 
with others, and conducted an authorized audiometric test.  
Because the examiner elicited information from the Veteran 
concerning the functional effects of his disability, 
compliance with all applicable regulatory provisions was 
accomplished.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Moreover, at no time during the appeal period has audiometry 
suitable for rating purposes shown an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  In addition, the record 
does not show (and the Veteran has not alleged) any factors 
(e.g., marked interference with employability due to, or 
hospitalization for, hearing loss) that would suggest 
referral for extraschedular consideration is indicated.  See 
38 C.F.R. § 3.321 (an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.").


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss disability is 
denied.


REMAND

With regard to the issues of entitlement to increased ratings 
for the Veteran's service-connected right and left knee 
disabilities, the Veteran's representative maintains that the 
reports of the VA examinations conducted in conjunction with 
this appeal are not adequate for rating purposes.  
Specifically, the reports do not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, to 
include functional impairment due to pain, incoordination, 
weakened movement, excess fatigability and flare-ups in terms 
of additional degrees of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, the Veteran has 
indicated that total knee replacements were recently 
recommended for both knees.  Hence, up to date treatment 
records should be obtained and, thereafter, another VA 
examination should be scheduled.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that VA should have 
scheduled the appellant for another audiology examination 
where appellant complained of increased hearing loss two 
years after the last examination).  

The Board notes that the VA General Counsel has held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (August 14, 1998).  The VA General Counsel has 
also held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004 (September 17, 2004).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of the Veteran's 
treatment (including surgery) for his 
knees.  The RO should secure copies of 
the complete records of surgery, 
treatment, or evaluation from all sources 
the Veteran identifies.  If any provider 
does not respond, the Veteran should be 
so advised, and reminded that ultimately 
it is his responsibility to ensure that 
any private records are secured.  

2.  Thereafter, the RO should arrange for 
an orthopedic examination of the Veteran 
to ascertain the current severity of his 
service-connected right and left knee 
disabilities.  He should be properly 
notified of the examination and of the 
consequences of a failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Studies should specifically 
include ranges of motion of both knees, 
noting the exact measurements for flexion 
and extension, and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should provide 
explanation.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of each knee.  
The examiner should also determine if the 
knees lock and, if so, the frequency of 
the locking.  The examiner should explain 
the rationale for all opinions given.

The examiner should also comment on the 
impact of the Veteran's service-connected 
right and left knee disabilities on his 
ability to work, to include whether each 
(alone or in concert with any other 
service-connected disabilities) renders 
him unemployable.  The examiner should 
explain the rationale for all opinions 
given. 

3.  The RO should then re-adjudicate the 
claims for ratings in excess of 10 
percent for right and left knee 
disabilities.  The RO should specifically 
consider whether separate ratings are 
warranted for limitation of flexion, 
limitation of extension and recurrent 
subluxation or lateral instability of 
each knee.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


